DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.  Applicant argues that Wade discusses processing image data from one sensor out of a sensor array for an image that is already captured and never discloses or even hints at a system or method of identifying a portion of a sensor and capturing a second image for that portion.  The examiner cannot agree.
First, with respect to Applicant’s argument of Wade selecting one image sensor out of a sensor array rather than a portion of an image sensor as claimed, Wade explicitly refers to image sensor 310 in the singular form on multiple occasions ([0047], [0048], [0049], [0050], [0052]).  Therefore, it is unclear how Applicant can interpret the term “image sensor” in the instant specification to explicitly exclude a plurality of image sensors working together as one.  In fact, Applicant’s specification is completely silent on the architecture of the image sensor.  Therefore, it would be merely speculation to state that Applicant’s sensor is not a plurality of image sensors working together as in Wade.
In addition, the plurality of image sensors working together as one in Wade is not patentably distinct from a single image sensor.  Specifically, as shown in fig. 3 of Wade, the plurality of image sensors 310(1), 310(2), and 310(3) which make up the image 

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: rect][AltContent: rect]



In fact, the only difference between the image sensor 310 of Wade and a typical “single” image sensor would be in the readout circuitry and wiring of the two sensors.  However, as stated above, Applicant is completely silent on the readout circuitry and wiring of its sensor.  Therefore, Applicant’s claimed “sensor” does not distinguish from Wade’s image sensor 310.
Second, Applicant suggests Wade’s image data is “already captured” and therefore does not teach capturing a second image for just the selected portion of the sensor.  This is simply not true as evidenced by paragraph [0076] of Wade.  Specifically Wade states “As noted above, the image sensor corresponding to desired sample portion can be selected in real time as the image is transmitted from the image sensor (whether a still image or an image stream) or it can be selected from stored image .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 582.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0019] “pcomputing” should be changed to “computing”.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The term “(Original)” has been added to the end of claim 2.  This should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wade (US 2019/0307313 A1).

Regarding claim 1, Wade discloses 
A computer-implemented method comprising: 
communicating, to a remote device (Displays may be remote from the treatment facility.  The endoscope is at the treatment facility; [0044].), a copy of a first electronic image that was captured via a sensor with a first resolution (An image is captured by the full sensor array and transmitted to the display; [0070]; 602; fig. 6), wherein the copy is communicated at a second resolution less than the first resolution (The image captured by the full sensor array is processed and compressed ; 
receiving, from the remote device (remote display; [0044]), a selection (AOI) that corresponds to a user- selected area of the communicated copy (604; fig. 6; [0071]), wherein the user-selected area further corresponds to a portion of the sensor (The AOI corresponds to one of the image sensors that make up the image sensor 310 and therefore correspond to a portion of the image sensor 310; 606; fig. 6; [0072]); 
based on the received selection, generating an instruction to capture a second electronic image utilizing the portion of the sensor with the first resolution ([0076]; The region of the image sensor 310 is selected in real time while streaming.  The beginning of streaming of just the selected region reads on generating an instruction to capture a second electronic image.  The second electronic image being part of the stream of just the selected region.); 
causing the sensor to capture the second electronic image in response to the generated instruction ([0076]; The AOI is selected, which causes the image sensor to stream (“capture”) only the AOI.); and 
providing for display, to the remote device, the second electronic image at the second resolution ([0035]; [0069], [0075]; When compression is performed on a full-resolution image, it is to match the display resolution.  If one region of the image sensor 310 has the same resolution as the display, no extra compression need be 

Regarding claim 2, Wade discloses everything claimed as applied above (see claim 1), in addition, Wade discloses, wherein the user-selected area is off-center ([0071]-[0072]; The position of the AOI is not limited to a single central image sensor and could correspond to any of the image sensors making up the image sensor 310). 

Regarding claim 6, Wade discloses everything claimed as applied above (see claim 1), in addition, Wade discloses, further comprising detecting low light for the portion of the sensor (This step can be performed mentally by the user.  Specifically, a user can select an AOI and then make a determination that the light is low.  In addition, the mere collection of pixel data for the portion of the sensor can also read on this claim.  Specifically, if the light level of the portion is low, low pixel values will be output.  In this case, the pixels would have detected low light.). 

Regarding claim 9, Wade discloses everything claimed as applied above (see claim 1), in addition, Wade discloses, further comprising detecting distortion at a border of the second electronic image (This step can be performed mentally by the user.  Specifically, a user can select an AOI and then make a determination that the border is distorted.  In addition, the mere collection of pixel data for a distorted region of the border can also read on this claim.  Specifically, the pixel values generated by the sensor will reflect distortion.).

Regarding claim 12, Wade discloses everything claimed as applied above (see claim 1), in addition, Wade discloses, further comprising compressing only a video frame corresponding to the portion of the sensor to create the second electronic image at the second resolution ([0035]; Only the AOI is compressed; The second electronic image includes video frames of an image stream; [0076]).

Regarding claim 13, Wade discloses everything claimed as applied above (see claim 1), in addition, Wade discloses, wherein the second electronic image is captured without suspending a video mode and activating a camera mode of the sensor ([0076]; Selection and transmission of the selected AOI happens in real time as the image stream is transmitted.). 
 
Regarding claim 14, Wade discloses 
At least one computer storage media (ROM; [0087]), having instructions thereon that, when executed by at least one processor of a computing system ([0086]; fig. 10), cause the computing system to: 
communicate, to a remote device (Displays may be remote from the treatment facility.  The endoscope is at the treatment facility; [0044].), a copy of a first electronic image that was captured via a sensor with a first resolution (An image is captured by the full sensor array and transmitted to the display; [0070]; 602; fig. 6), wherein the copy is communicated at a second resolution less than the first resolution ; 
generate an instruction to capture a second electronic image utilizing a portion (AOI; 604; fig. 6; [0071]) of the sensor with the first resolution ([0076]; The region of the image sensor 310 is selected in real time while streaming.  The beginning of streaming of just the selected region reads on generating an instruction to capture a second electronic image.  The second electronic image being part of the stream of just the selected region.); 
cause the sensor to capture the second electronic image in response to the generated instruction ([0076]; The AOI is selected, which causes the image sensor to stream (“capture”) only the AOI.); and 
provide for display, to the remote device, the second electronic image at the second resolution ([0035]; [0069], [0075]; When compression is performed on a full-resolution image, it is to match the display resolution.  If one region of the image sensor 310 has the same resolution as the display, no extra compression need be performed and the image would be displayed at the same resolution as the displayed full-resolution image.).

Regarding claim 18, Wade discloses 

A computerized system (fig. 10) comprising:
at least one processor ([0086]); and
at least one computer storage media (ROM; [0087]) storing computer-useable instructions thereon that, when executed by at least one processor of a computing system ([0086]; fig. 10), causes the at least one processor to: 
communicate, to a remote device (Displays may be remote from the treatment facility.  The endoscope is at the treatment facility; [0044].), a copy of a first electronic image that was captured via a sensor with a first resolution (An image is captured by the full sensor array and transmitted to the display; [0070]; 602; fig. 6), wherein the copy is communicated at a second resolution less than the first resolution (The image captured by the full sensor array is processed and compressed as necessary before displaying; [0070]; Because the image is compressed, the image is at a resolution less than the full resolution.  This is explained in further detail in paragraph [0055]); 
generate an instruction to capture a second electronic image utilizing a portion (AOI; 604; fig. 6; [0071]) of the sensor with the first resolution ([0076]; The region of the image sensor 310 is selected in real time while streaming.  The beginning of streaming of just the selected region reads on generating an instruction to capture a second electronic image.  The second electronic image being part of the stream of just the selected region.); 
cause the sensor to capture the second electronic image in response to the generated instruction ([0076]; The AOI is selected, which causes the image sensor to stream (“capture”) only the AOI.); and 
provide for display, to the remote device, the second electronic image at the second resolution ([0035]; [0069], [0075]; When compression is performed on a full-resolution image, it is to match the display resolution.  If one region of the image sensor 310 has the same resolution as the display, no extra compression need be performed and the image would be displayed at the same resolution as the displayed full-resolution image.).

Regarding claim 19, Wade discloses everything claimed as applied above (see claim 18), in addition, Wade discloses, further comprising compressing only a video frame corresponding to the portion of the sensor to create the second electronic image at the second resolution ([0035]; Only the AOI is compressed; The second electronic image includes video frames of an image stream; [0076]).

Regarding claim 20, Wade discloses everything claimed as applied above (see claim 18), in addition, Wade discloses, wherein the second electronic image is captured without suspending a video mode and activating a camera mode of the sensor ([0076]; Selection and transmission of the selected AOI happens in real time as the image stream is transmitted.). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Tanaka (US 2009/0247833 A1).

Regarding claim 3, Wade discloses everything claimed as applied above (see claim 1), however, Wade, fails to explicitly disclose the selection is communicated to the sensor via a wearable device.  However, the examiner maintains that it was well known in the art to provide this, as taught by Tanaka. 
In a similar field of endeavor, Tanaka discloses wherein the selection is communicated to the sensor via a wearable device ([0040]; heads-up display device).
Wade teaches a surgical camera.  Tanaka teaches a surgical camera connected to an HMD.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Wade by applying the technique of providing an HMD connected to the surgical camera to achieve the predictable result of allowing the user to see what the endoscope sees.  Since the endoscope and HMD together can be interpreted as the HMD, for any command that the endoscope receives, it can be said that the HMD receives the command.

Regarding claim 4, Wade discloses everything claimed as applied above (see claim 1), however, Wade, fails to explicitly disclose enabling a user of the remote device 
In a similar field of endeavor, Tanaka discloses further comprising enabling a user of the remote device to activate a laser pointer of a wearable device ([0040]-[0041]; An HMD is connected to the laryngoscope.  Together they can be interpreted as an HMD.  Therefore, when the laser pointer of the laryngoscope is activated remotely, it can be said that the laser pointer of the HMD is activated remotely).
Wade teaches a surgical camera being controlled remotely.  Tanaka teaches a surgical camera with HMD being controlled remotely wherein a laser pointer of the HMD can be activated remotely.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Wade by applying the technique of providing an HMD connected to the surgical camera to achieve the predictable result of allowing the user to see what the endoscope sees.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Wade by allowing for the remote user to activate a laser pointer on the HMD to achieve the predictable result of identifying structures being remotely viewed as disclosed in Tanaka ([0041]).

Regarding claim 5, Wade and Tanaka, the combination, discloses everything claimed as applied above (see claim 4), in addition, Tanaka discloses, wherein the laser pointer is visible to a user of the wearable device via a display of the wearable device ([0039]-[0042].  If the laser pointer is pointing at the object being imaged, it is inherent that the person operating the imager would be able to see it.). 


Regarding claim 17, Wade discloses everything claimed as applied above (see claim 14), however, Wade, fails to explicitly disclose enabling a user of the remote device to activate a laser pointer of a wearable device.  However, the examiner maintains that it was well known in the art to provide this, as taught by Tanaka. 
In a similar field of endeavor, Tanaka discloses further comprising enabling a user of the remote device to activate a laser pointer of a head-mounted display (HMD) ([0040]-[0041]; An HMD is connected to the laryngoscope.  Together they can be interpreted as an HMD.  Therefore, when the laser pointer of the laryngoscope is activated remotely, it can be said that the laser pointer of the HMD is activated remotely), wherein the laser pointer is visible to a HMD user via the HMD ([0039]-[0042].  If the laser pointer is pointing at the object being imaged, it is inherent that the person operating the imager would be able to see it.). 
.

	
	
Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Munger et al. (US 2011/0043644 A1) hereinafter referenced as Munger.

	
Regarding claim 7, Wade discloses everything claimed as applied above (see claim 6), however, Wade, fails to explicitly disclose performing variable binning for the portion of the sensor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Munger. 
In a similar field of endeavor, Munger discloses further comprising generating a binning instruction to perform variable pixel binning for the portion of the sensor ([0041]; fig. 2;  To match the resolution of a portion of the image with the display, binning is performed.) .
Wade teaches selecting a portion of an image sensor and matching it to the resolution of the display.  If the portion of the image sensor still has a larger resolution than the display, the portion is further compressed to match the display.  Munger teaches selecting a portion of an image sensor and matching it to the resolution of the display using binning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed type of compression with binning to achieve the predictable result of increasing the signal to noise ratio of the image.

Regarding claim 8, Wade and Munger, the combination, discloses everything claimed as applied above (see claim 7), in addition, Wade discloses, wherein the [compression] for the portion of the sensor ([0074]; 606; fig. 6) is performed independently from [compression] of the sensor as a whole ([0070]; 602; fig. 6; Compression for the portion of the image sensor 310 at 610 is different than compression of the entire image sensor 310 at 602 since more compression is required for the full image sensor.).  However, Wade, fails to explicitly disclose binning.  However, the examiner maintains that it was well known in the art to provide this, as taught by Munger. 
In a similar field of endeavor, Munger discloses variable pixel binning ([0041]; fig. 2; To match the resolution of a portion of the image with the display, binning is performed.).


Regarding claim 15, Wade discloses everything claimed as applied above (see claim 14), in addition, Wade discloses, further comprising:  detecting low light for the portion of the sensor (This step can be performed mentally by the user.  Specifically, a user can select an AOI and then make a determination that the light is low.  In addition, the mere collection of pixel data for the portion of the sensor can also read on this claim.  Specifically, if the light level of the portion is low, low pixel values will be output.  In this case, the pixels would have detected low light.)…
wherein the [compression] for the portion of the sensor ([0074]; 606; fig. 6) is performed independently from [compression] of the sensor as a whole ([0070]; 602; fig. 6; Compression for the portion of the image sensor 310 at 610 is different than compression of the entire image sensor 310 at 602 since more compression is required for the full image sensor.).  However, Wade, fails to explicitly disclose performing variable binning for the portion of the sensor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Munger. 
generating a binning instruction to perform variable pixel binning for the portion of the sensor ([0041]; fig. 2; To match the resolution of a portion of the image with the display, binning is performed.).
Wade teaches selecting a portion of an image sensor and matching it to the resolution of the display.  If the portion of the image sensor still has a larger resolution than the display, the portion is further compressed to match the display.  Munger teaches selecting a portion of an image sensor and matching it to the resolution of the display using binning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed type of compression with binning to achieve the predictable result of increasing the signal to noise ratio of the image.


Claims 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Stavely (US 2004/0017491 A1).

Regarding claim 10, Wade discloses everything claimed as applied above (see claim 9), however, Wade, fails to explicitly disclose applying image correction to a border of an image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Stavely. 
In a similar field of endeavor, Stavely discloses further comprising generating a correction instruction to apply image correction to the border of the second electronic image (320-325; fig. 3; Barrel distortion correction (which involves border correction; fig. 2A) is performed on a cropped, digitally zoomed image.).
Wade teaches cropping an image and transmitting it to a display as a zoomed image.  Stavely teaches performing barrel distortion on a cropped, digitally zoomed, image and outputting the corrected image.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Wade by applying the technique of correcting the zoomed image for barrel distortion to achieve the predictable result of displaying an improved-resolution zoomed image as disclosed in Stavely (325; fig. 3).

Regarding claim 11, Wade and Stavely, the combination, discloses everything claimed as applied above (see claim 10), in addition, Wade discloses, further comprising providing for display, to the remote device, the second electronic image (612; fig. 6). 
However, Wade, fails to explicitly disclose that the outputted image is corrected for distortion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Stavely. 
In a similar field of endeavor, Stavely discloses further comprising providing for [output]…the second electronic image with image correction (325; fig. 3).
Wade teaches cropping an image and transmitting it to a display as a zoomed image.  Stavely teaches performing barrel distortion on a cropped, digitally zoomed, image and outputting the corrected image.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

	
Regarding claim 16, Wade discloses everything claimed as applied above (see claim 14), in addition, Wade discloses, further comprising:  detecting distortion at a border of the second electronic image (This step can be performed mentally by the user.  Specifically, a user can select an AOI and then make a determination that the border is distorted.  In addition, the mere collection of pixel data for a distorted region of the border can also read on this claim.  Specifically, the pixel values generated by the sensor will reflect distortion.)…
providing for display, to the remote device, the second electronic image (612; fig. 6).  However, Wade, fails to explicitly disclose applying image correction to a border of an image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Stavely. 
In a similar field of endeavor, Stavely discloses generating a correction instruction to apply image correction to the border of the second electronic image (320-325; fig. 3; Barrel distortion correction (which involves border correction; fig. 2A) is performed on a cropped, digitally zoomed image.)…
providing for [output]…the second electronic image with image correction (325; fig. 3).
Wade teaches cropping an image and transmitting it to a display as a zoomed image.  Stavely teaches performing barrel distortion on a cropped, digitally zoomed, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	



	
	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696